F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                    October 18, 2006
                                 TENTH CIRCUIT                     Elisabeth A. Shumaker
                                                                       Clerk of Court


 U N ITED STA TES O F A M ER ICA,

               Plaintiff - Appellee,                    No. 05-1527
          v.                                           (D. Colorado)
 LO U IS G A BR IEL A RC HU LETA,               (D.C. No. 05-CR-275-LTB)

               Defendant - Appellant.



                            OR D ER AND JUDGM ENT *


Before TA CH A, Chief Judge, A ND ER SO N, and BROR BY, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Pursuant to a plea agreement, defendant/appellant Louis G abriel Archuleta

pled guilty to three counts of bank robbery, in violation of 18 U.S.C. § 2113(a).

He was sentenced to three concurrent terms of 188 months’ imprisonment,


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
followed by three years of supervised release, and he was directed to pay $300 in

special assessment fees and $23,318.89 in restitution. Archuleta has filed a

timely appeal.

      Archuleta’s appointed counsel, Raymond M oore, has filed an Anders brief

and moved to withdraw as counsel. See Anders v. California, 386 U.S. 738

(1967). Archuleta has not filed a response, and the government has declined to

file a brief. We therefore base our conclusion on counsel’s brief and our own

careful review of the record. For the reasons set forth below, we agree with

M r. M oore that the record in this case provides no nonfrivolous basis for an

appeal, and we therefore grant his motion to withdraw and we dismiss this appeal.



                                  BACKGROUND

      There is no dispute as to the facts relevant to Archuleta’s guilty plea. A s

set forth in the plea agreement, on three separate occasions in April and M ay

2005, Archuleta entered three separate financial institutions in Denver, Colorado,

and demanded money. On two occasions he threatened bank employees with a

fake bomb. Archuleta was arrested on M ay 19, 2005, and he admitted that he

robbed banks with fake bombs and further admitted his involvement in the three

above robberies.

      At his change of plea hearing, Archuleta was advised of the penalties for

the offenses of conviction, of his right to counsel and to a jury trial, of his right to

                                          -2-
the presumption of innocence, to have his guilt established beyond a reasonable

doubt, to confront the witnesses against him, to be free from compelled self-

incrimination, and to compulsory process. He indicated he understood those

rights and that, by pleading guilty, he was foregoing those rights. As a factual

basis for the plea, Archuleta adopted the recitation of facts in the plea agreement.

      At Archuleta’s sentencing hearing, the court calculated an advisory

sentencing range of 151 to 188 months under the United States Sentencing

Commission, Guidelines M anual (“USSG ”) (2004). The court further determined

that Archuleta was a career offender under USSG §4B1.1, based upon his current

crime of conviction and two prior felonies. 1 After analyzing the sentencing

factors set forth in 18 U.S.C. § 3553(a), the court sentenced Archuleta to 188

months, the top of the advisory guideline range. This appeal followed.



                                   D ISC USSIO N

      Under Anders, “counsel [may] request permission to withdraw [from an

appeal] where counsel conscientiously examines a case and determines that any

appeal would be wholly frivolous.” United States v. Calderon, 428 F.3d 928, 930

      1
        In fact, Archuleta has a very extensive criminal history, which, with thirty-
one criminal history points, garnered him a criminal history category VI. At his
sentencing hearing, Archuleta confessed to having been “locked up for 36 years
out of my 44 years of age.” Tr. of Sentencing Hr’g at 11, R. Vol. III. The district
court characterized Archuleta’s criminal history as “terrible” and observed that “it
is extremely rare[] that [the court] see[s] someone . . . with 32 criminal history
points.” Id. at 15.

                                         -3-
(10th Cir. 2005) (citing Anders, 386 U.S. at 744). This process requires counsel

to:

      submit a brief to the client and the appellate court indicating any
      potential appealable issues based on the record. The client may then
      choose to submit arguments to the court. The court must then
      conduct a full examination of the record to determine whether
      defendant’s claims are wholly frivolous. If the court concludes after
      such an examination that the appeal is frivolous, it may grant
      counsel’s motion to withdraw and may dismiss the appeal.

Id. (citing Anders, 386 U.S. at 744). In his Anders brief, Archuleta’s counsel

observes that “the only possible avenues for appeal would be irregularities in the

guilty plea, or sentencing errors.” Appellant’s Op. Br. at 5.

      “[A] plea is valid if it represents a voluntary and intelligent choice among

the alternatives open to the defendant.” United States v. Gigley, 213 F.3d 509,

516 (10th Cir. 2000). Furthermore, Fed. R. Crim. P. 11 requires the district court

to make sure that the defendant is aware of the consequences of a guilty plea,

including all rights waived by entry of a guilty plea. The record in this case

reveals that the district court fully complied with Rule 11 and that Archuleta’s

guilty plea was knowing and voluntary. There is accordingly no nonfrivolous

basis for challenging the guilty plea.

      Similarly, the record reveals no nonfrivolous basis for challenging the

sentence imposed on Archuleta. The district court correctly calculated an

advisory sentence under the guidelines, then considered all of the 18 U.S.C.

§ 3553(a) factors before determining a reasonable sentence.

                                         -4-
                              C ON CLU SIO N

      For the foregoing reasons, we GRANT counsel’s motion to withdraw and

we DISM ISS this appeal.

                                           ENTERED FOR THE COURT


                                           Stephen H. Anderson
                                           Circuit Judge




                                     -5-